Case 2:14-cr-00011-JPH-CMM Document 91 Filed 09/14/20 Page 1 of 3 PageID #: 293




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )     No. 2:14-cr-00011-JPH-CMM
                                                         )
 BRADLEY CLOUGH,                                         ) -02
                                                         )
                               Defendant.                )

                                               ORDER

                                                   I.

        Defendant filed a pro se letter that the Court construed as a Motion for Compassionate

 Release pursuant to Section 603 of the First Step Act of 2018 (the “First Step Act”). Counsel has

 appeared on behalf of Defendant.

                                                   II.

        Pending counsel’s review and analysis of Defendant’s eligibility for compassionate release

 pursuant to the First Step Act of 2018, and to allow counsel to communicate with Defendant

 regarding the attorney-client relationship, this matter is stayed. Proceedings will resume, and the

 stay will be lifted, when counsel files an Amended Motion for Compassionate Release on

 Defendant’s behalf or adopts Defendant’s previously-filed Motion (by notifying the Court and

 filing a motion to lift the stay), a Stipulation to Reduction of Sentence is filed, or the Court grants

 counsel’s motion to withdraw from Defendant’s case. The Court notifies the parties that, if one of

 these events has not occurred by December 14, 2020, the Court will lift the stay and enter a

 briefing order. The Court will extend the stay only upon motion from Defendant's counsel that is

 supported by good cause.
Case 2:14-cr-00011-JPH-CMM Document 91 Filed 09/14/20 Page 2 of 3 PageID #: 294




                                                III.

        Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

 section prevents a court from modifying a sentence until "after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant's facility, whichever is earlier." This Court has held that the exhaustion requirement is

 not jurisdictional and can be waived by the government but that the Court cannot waive it over the

 government's objection. See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL

 1923220, at *3 (S.D. Ind. Apr. 21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-

 CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020). Accordingly, any Amended Motion for

 Compassionate Release or motion to lift stay and adoption of Defendant’s previously-filed Motion

 filed consistent with Part II of this Entry must be supported by evidence that 30 days have passed

 since the Warden received Defendant's request for compassionate release (such as a document

 showing the warden's receipt of the request, a denial from the warden, or a declaration under

 penalty of perjury stating when Defendant made the request for compassionate release, the

 contents of the request, and how it was transmitted to the warden). Alternatively, Defendant's

 counsel may confer with the United States and submit a statement certifying that the United States

 agrees that Defendant has exhausted administrative remedies or that the United States will waive

 the exhaustion requirement in this case.

 SO ORDERED.

 Date: 9/14/2020




                                                 2
Case 2:14-cr-00011-JPH-CMM Document 91 Filed 09/14/20 Page 3 of 3 PageID #: 295




 Distribution:

 All Electronically Registered Counsel




                                         3
